       Case 1:19-cr-00144-AKH Document 130 Filed 10/30/20 Page 1 of 1

Christine H. Chung, PLLC



October 30, 2020

Via ECF

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, New York 10007-1312

                     Re: United States v. Victor Mones Coro
                               19 Cr. 144 (AKH)

Dear Judge Hellerstein:

      Having had the opportunity to confer with Mr. Mones following the conference
on October 28, 2020, we hereby apply on his behalf to withdraw his guilty plea. We
submit a proposed Order for the Court’s consideration.

Respectfully submitted,




Christine H. Chung                           Faith E. Gay
CHRISTINE H. CHUNG, PLLC                     Jordan L. Weatherwax
14 Murray Street, #236                       SELENDY & GAY PLLC
New York, New York 10007                     1290 Avenue of the Americas
Telephone: 917-685-0423                      New York, New York 10104
christine@thechunglawoffice.com              Telephone: 212-390-9000
                                             fgay@selendygay.com
                                             jweatherwax@selendygay.com


cc:   All counsel (via ECF)
